Citation Nr: 1518521	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  06-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Dallas, Texas


THE ISSUES

1.  Entitlement to a clothing allowance for the year 2014 due to use of a back brace.  

2.  Entitlement to a clothing allowance for the years 2013 and 2014 due to the use of knee and ankle braces, shoe inserts, and pain-relieving gel.     



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to December 1993.

These matters come before the Board of Veterans' Appeals (Board) from decisions of the Dallas, Texas VA Medical Center (VAMC).     


FINDINGS OF FACT

1.  The Veteran has affirmatively asserted that the back brace used as a prosthetic for his service-connected low back disability causes wear and tear to his clothing and there is no specific medical or lay evidence of record to the contrary.   

2.  Although the Veteran wears knee and ankle braces, uses pain-relieving gel, and wears shoe inserts, he is not service connected for a knee disability, ankle disability, or skin disability; is not shown to have a skin condition resulting from a service-connected disability; and his shoe inserts are not shown to cause any wear and tear to his clothing.    .  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a clothing allowance for the year 2014 due to use of a back brace have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2014).

2.  The criteria for entitlement to clothing allowances for the years 2013 and 2014 due to use of knee braces, ankle braces, shoe inserts, and pain-relieving gel have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. §§ 3.102, 3.810(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

In pertinent part, 38 C.F.R. § 3.810(a)  authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. 
§ 3.810(a)(1)(ii)(A).  

A clothing allowance is also authorized if the Under Secretary for Health or a designee certifies that a veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, and causes irreparable damage to the veteran's outer garments.  See 38 C.F.R. § 3.810(a)(1)(ii)(B).

The Veteran asserts that he is entitled to clothing allowances for 2013 and 2014 for his knee braces, ankle braces, shoe inserts and pain relieving external gel and a clothing allowance for 2014 for his back brace.  Notably, a clothing allowance for 2013 has already been granted for the back brace.

The Veteran asserts that his back brace is comprised of rigid panels, which definitely do result in wear and tear to his clothing.  Also, a November 2012 VA medical record indicates that the back brace the Veteran had been issued for his service-connected degenerative disc disease consists of "sagittal control with rigid panels, external to T-9 prefabrication."  However, the VAMC denied the Veteran's claim for clothing allowance for the back brace for the year 2014 because it found that the brace had no exposed metal.  In so doing the VAMC relied on a finding by the prosthetic sensory aids service of the VA Central Office (VACO), which had determined that only braces with exposed metal hinges, exposed rigid plastic inserts or exposed metal stays could be considered for clothing allowance.  

The Board notes that the controlling regulation pertaining to clothing allowance cited above does not require that a brace have exposed metal or even exposed plastic inserts; it simply indicates that it must tend to wear and tear to clothing.  38 C.F.R. § 3.810(a).  As the Veteran wears the brace, along with his clothing, he is competent to testify whether the brace results in wear and tear to his clothes and this affirmative testimony constitutes persuasive evidence in favor of his claim.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On the other hand, assuming the Veteran's brace does not contain any exposed metal or even any exposed plastic inserts, the VACO prosthetics finding constitutes persuasive evidence against the claim.  However, the finding does not pertain to the Veteran's specific brace or his particular clothing and there is no indication that any qualified medical professional has made a specific assessment of whether the Veteran's back brace actually results in wear and tear to his clothing.  Thus, weighing this non-specific medical finding against the Veteran's specific, competent lay assertion, the evidence is at least in equipoise concerning whether the back brace does cause wear and tear to the Veteran's clothing.  Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for the award of a clothing allowance for the year 2014 for the Veteran's back brace have been met.  C.F.R. §§ 3.102, 3.810(a)(1)(ii)(A).  

Regarding the Veteran's claim for clothing allowance for knee braces, in denying this claim, the VAMC found that these braces were prescribed for osteoarthritis of the knees, a disability that is not service connected, and were not prescribed for the Veteran's bilateral shin splints, a disability that is service connected.  The Veteran has not specifically alleged that the knee braces have been prescribed for the service-connected shin splints.  Nor is there any medical evidence of record tending to indicate that the knee braces were prescribed for this purpose, or for any other service-connected disability.  Accordingly, the weight of the evidence is against a finding that the knee braces were prescribed for a service-connected disability and there is no basis for awarding a clothing allowance based on wearing such braces.  3.810(a)(1)(ii)(A).  

Similarly, the Veteran is also not service connected for any ankle disability and to the extent he uses ankle braces, they are not shown to be prescribed for any service-connected disability.  Accordingly, the weight of the evidence is against a finding that any ankle brace was prescribed for a service-connected disability and there is no basis for awarding a clothing allowance based on the wearing of such braces.  Id. 

The Veteran is service connected for pes planus so it is conceivable that he wears his shoe inserts to help ameliorate the symptoms of this disability.  However, he has made no specific allegation as to how these inserts result in any wear and tear to his clothing.  Nor is there any other evidence of record tending to indicate such wear and tear.  Accordingly, the weight of the evidence is against such a finding and there is no basis for awarding a clothing allowance based on him wearing these inserts.  Id.   

Finally, the Veteran has reported that he uses Menthol/Camphor Artic Relief pain relieving gel and that this gel damages his clothing.  However, as alluded to above, a clothing allowance for such topical treatment is only available when the medication is prescribed for a skin condition which is due to a service-connected disability.  In this case, the Veteran is not service connected for any skin disability and it is neither shown nor alleged that he has any skin condition due to a service-connected disability.  Accordingly, the gel in question cannot have been prescribed for such a disability or condition and there is no basis for awarding a clothing allowance based on its use.  38 C.F.R. § 3.810(a)(1)(ii)(B).
  
 In sum, because it is reasonably shown that the Veteran's back brace worn for his service-connected low back disability results in wear and tear to his clothing, a clothing allowance for this brace for the year 2014 is warranted.  Because the Veteran is not service connected for any knee, ankle or skin disability; because his shoe inserts are not shown to cause any wear and tear to clothing; and because he is not service connected for any skin disability or shown to have any skin condition resulting from a service-connected disability, a clothing allowance for knee braces, ankle braces, shoe inserts and pain-relieving gel for 2013 and 2014 is not warranted.  


ORDER

For the year 2014, a clothing allowance for the Veteran's back brace is granted.

For the years 2013 and 2014, clothing allowances for knee braces, ankle braces, shoe inserts and pain-relieving gel are denied.  




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


